IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TRUE RAILROAD REALTY, INC. AND              : No. 312 MAL 2022
TRUE RAILROAD ASSOCIATES, LP.,              :
                                            :
                   Petitioner               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
MCNEES WALLACE AND NURICK, LLC.,            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.